Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to an electricity generation device for powering a fuel cell, classified in H01M8/184.
II. Claim 20, drawn to a method for generating electricity and powering a battery using the device classified in H01M8/00.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case electricity generation device can be made by another method, i.e. the device can be made using another material, i.e. methanol instead of formic acid.
During a telephone conversation with Benjamin Armitage on September 26, 2022 a provisional election was made without traverse to prosecute the invention of I, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 6-9, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakahara (US20130004800A1) further in view of Palmer (US3,321,333) 
 
Regarding claim 1, Nakahara teaches a hydrogen generation system includes a hydrogen generation reaction section for containing a liquid mixture of formic acid [abs; 0120]. Nakahara teaches a (a) a formic acid reservoir containing a liquid consisting of formic acid [0055, 0120; i.e. formic acid storage section for storing formic acid; Fig. 1 #31]; (b) a reaction chamber capable of using a catalyst [0093-0094] and heat to convert the formic acid to hydrogen and carbon dioxide; (c) a fuel cell that generates electricity [0102]; (d) a delivery system for moving converted hydrogen into the fuel cell [0018, 0052, 0131-0164]; Nakahara  is silent with respect to (e) a battery powered by electricity generated by the fuel cell.
Palmer teaches a fuel cell system [abs]. Palmer teaches in Fig. 1, a reactor is present to store fuel, i.e. teaches the liquid to be ammonia, hydrocarbons, etc. [col. 2, lines 49-52]. Additionally, Palmer teaches a heat convertor, which directly supplies heat from the fuel cell [col. 2, lines 53-56]. Palmer teaches in Fig. 1, a vaporizer or superheater unit 3 may be employed in the system, if necessary, to further heat the fuel prior to introduction into the reactor unit. The fuel is then passed into a catalytic reactor 4 where the fuel is converted into hydrogen and by-products. The impure hydrogen stream is fed into the fuel compartments of the fuel cell 2 where it is consumed [col. 3 lines 1-7]; and the activation or start up of the unit, i.e. fuel cell is achieved thru a storage battery [col. 3 Line18-50]--corresponding to the claimed wherein a delivery system for moving hydrogen from the reaction chamber into the fuel cell ; the initial heating of the reaction chamber is powered by a battery. As seen from Fig. 1 and noted in col. 3 para 1, the reaction chamber is configured to receive heat from the fuel cell and generate hydrogen from the liquid using only the hear received from the fuel cell.  Therefore, it would have been obvious to have modify the system of Nakahara, which teaches the use of formic acid as the liquid in the reactor and further have the reactor which is heated by the fuel cell as taught by Palmer, as doing so would provide a low price fuel and a low energy loss due to heat waste and in consumed fuel and therefore an efficient pure hydrogen oxygen system [co. 2 lines 10-21]. 
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electricity generation system of Nakahara to further comprise the battery to provide the initial heating of the reaction chamber and the heat source from the fuel cell as taught by Palmer. The motivation for doing so would provide a low price fuel and a low energy loss due to heat waste and in consumed fuel and therefore an efficient pure hydrogen oxygen system [co. 2 lines 10-21]. 

Regarding claim 3, modified Nakahara teaches the electricity generation system according to claim 1.  Nakahara teaches the reaction chamber comprises a heating reaction chamber [i.e. a heater 0110-0112].

Regarding claim 4, modified Nakahara teaches the electricity generation system according to claim 1.  Nakahara teaches the reaction chamber further comprises a heat insulator [0112].

Regarding claim 6, modified Nakahara teaches the electricity generation system according to claim 1.  Nakahara teaches the reaction chamber further comprises a stir system [0074].

Regarding claim 7, modified Nakahara the electricity generation system according to claim 1.  Nakahara is silent in regards to heat pipe for delivering heat from the fuel cell to the reaction chamber or the formic acid reservoir.  Palmer teaches heat  for delivering heat from the fuel cell to the reaction chamber, to the formic acid reservoir, or both [Fig. 1]. It is noted that although Palmer does not necessarily show that there is a pipe that delivers the heat, it would be an obvious structural design of the fuel cell system to incorporate a pipe so the heat could be transferred from the fuel cell to the reaction chamber. The use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electricity generation system of modified Nakahara to further comprise a to heat pipe for delivering heat from the fuel cell to the reaction chamber of Palmer.  The motivation for doing so would have been to be able to distribute the heat generated from the fuel cell and efficiently utilize the heat from the reaction [col. 3 lines1-10].

Regarding claim 8, modified Nakahara teaches the electricity generation system according to claim 1.  Nakahara teaches wherein the delivery system for moving converted hydrogen into the fuel cell further comprises a flow meter [0055].

Regarding claim 9, modified Nakahara teaches the electricity generation system according to claim 1.  Nakahara teaches a tank and filter system for storing the hydrogen and carbon dioxide leaving the reaction chamber [fig. 3 0018; 0052; 0068-0070].

Regarding claim 18. modified Nakahara teaches the electricity generation system according to claim 1.  Nakahara teaches the reaction chamber expels carbon dioxide and delivers hydrogen to the delivery system [0018; 0052;0131; 0164].

Regarding claim 19, modified Nakahara teaches the device of claim 1, and teaches the device further comprising a catalyst or a combination of catalysts for the reaction, and wherein heat is delivered in order to increase the reaction rate [0093-0094]. In regards to the claimed “in order to increase the reaction rate.” It is noted, the purpose of the catalyst is to increase the rate of a chemical reaction, thus Nakahara teaches the claimed recitation. Additionally, this is considered a “product by process limitation,” thus as the cited prior art teaches all of the positively recited structure of the claimed apparatus or product, the determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).

Claims 2, and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakahara (US20130004800A1) further in view of Palmer (US3,321,333) and Imamura (US20130004800A1)

Regarding claim 2, modified Nakahara teaches the electricity generation system according to claim 1.  Nakahara is silent in regards to a power converter for converting electricity generated via operation of the fuel cell to an appropriate current for delivery to the battery. Imamura teaches a fuel cell system [abs]. Imamura teaches a power converter for converting electricity generated via operation of the fuel cell to an appropriate current for delivery to the battery [Fig. 1#30]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electricity generation system of Nakahara to further comprise power converter for converting electricity generated via operation of the fuel cell taught by Imamura. The motivation for doing so would have been to adjust a DC voltage input from the battery and outputting the adjusted DC voltage to the fuel cell and a function adjusting a DC voltage input from the fuel cell or the motor and outputting the adjusted DC voltage to the battery [0028].

Regarding claim 10, modified Nakahara teaches the electricity generation system according to claim 1.  Modified Nakahara teaches the battery powers one or more drive motors [Imamura 0024].
Regarding claim 11, modified Nakahara teaches the electricity generation system according to claim 1.  Modified Nakahara teaches the battery powers one or more drive motors of an automobile [Imamura 0023-0024].

Regarding claim 12, modified Nakahara teaches the electricity generation system according to claim 1.  Modified Nakahara teaches the battery powers one or more ultra-capacitors [Imamura 0026].

Regarding claim 13. modified Nakahara teaches the electricity generation system according to claim 1.  Modified Nakahara teaches the one or more ultra-capacitors power one or more drive motors of an automobile [Imamura 0024-0026; drive motor].

Regarding claim 14, modified Nakahara teaches the electricity generation system according to claim 1.  Nakahara is silent in regards to further comprising a heating control. Imamura teaches a heating control [0030].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electricity generation system of Nakahara to further comprise a heating control of Imamura.  The motivation for doing so would have been to be to improve efficiency by incorporating a control mechanism to allow communication and provide heat as needed [0030].

Regarding claim 15, modified Nakahara teaches the electricity generation system according to claim 1.  Nakahara is silent with regard to the heating control is powered by the battery. Imamura teaches the heating control is powered by the battery [Fig. 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electricity generation system of Nakahara to further comprise a heating control is powered by a battery as taught by Imamura. The motivation for doing so would have been to be to provide electricity appropriately as it is demanded thus improving the efficiency of the control mechanism to allow communication and provide heat as needed [0028-0030].
Regarding claim 16, modified Nakahara teaches the electricity generation system according to claim 1.  Nakahara is silent with regard to the feed pump. Imamura teaches the feed pump [Imamura 0029], therefore modified Nakahara is capable of moving the liquid into and through the conduit [taught by Nakahara 0074] for delivering the liquid to the reaction chamber as disclosed by Nakahara [0121]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electricity generation system of Nakahara to further comprise a feed pump as taught by Imamura.  The motivation for doing so would have been to be to provide electricity appropriately as it is demanded thus improving the efficiency of the control mechanism to the feed pump to allow heat as needed. [0028-0029].


Regarding claim 17, modified Nakahara teaches the electricity generation system according to claim 1.  Modified Nakahara teaches a feed pump is powered by the battery [Imamura 0029]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electricity generation system of Nakahara to further comprise a feed pump powered by a battery as taught by Imamura.  The motivation for doing so would have been to be to provide electricity appropriately as it is demanded thus improving the efficiency of the control mechanism to the feed pump to allow heat as needed. [0028-0029].


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nakahara (US20130004800A1) further in view of Palmer (US3,321,333) and US6506510B1 (Sioui)
Regarding claim 5. The device of claim 1, wherein the reaction chamber further comprises an exhaust gas react furnace. Nakahara is silent with regard to the reaction chamber further comprises an exhaust gas react furnace. Sioui teaches an apparatus for providing integrated heat and electricity needed for a building using a fuel cell [abs] and teaches the reaction chamber further comprises an exhaust gas react furnace [col. 5 line 60-64]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electricity generation device of Nakahara to further comprise the reaction chamber further comprises an exhaust gas react furnace of Sioui.
The motivation for doing so would have been to combust a catalyst regeneration effluent and recover its fuel value and may mandate a shortening or lengthening of the carbon deposition cycle to improve efficiency foal. 5 lines 60-63, col. 7 lines 62-65].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907. The examiner can normally be reached 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 1729          

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729